NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ERIC C. BEAUCHAMP,                               No. 15-15616

                  Plaintiff-Appellant,            D.C. No. 3:13-cv-02098-CRB

   v.
                                                  MEMORANDUM*
 D. J. DOGLIETTO, Officer; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted September 26, 2017**

Before:       SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

        California state prisoner Eric C. Beauchamp appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force,

deliberate indifference to medical needs, and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
775 F.3d 1182, 1191 (9th Cir. 2015) (summary judgment for failure to exhaust

administrative remedies); Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010)

(dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly granted summary judgment on Beauchamp’s

federal claims because Beauchamp failed to raise a genuine dispute of material fact

as to whether he properly exhausted administrative remedies or whether

administrative remedies were effectively unavailable to him. See Ross v. Blake,

136 S. Ct. 1850, 1858-60 (2016) (setting forth circumstances when administrative

remedies are unavailable, including when “prison administrators thwart inmates

from taking advantage of a grievance process through machination,

misrepresentation, or intimidation”); Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” (citation, internal quotation marks, and emphasis omitted)); Sapp v.

Kimbrell, 623 F.3d 813, 823-24, 826-27 (9th Cir. 2010) (describing limited

circumstances where improper screening renders administrative remedies

unavailable or where exhaustion might otherwise be excused).

      The district court properly dismissed Beauchamp’s state law assault and

                                          2                                    15-15616
battery claim as time-barred because, even with the benefit of all arguably

applicable equitable tolling, Beauchamp failed to file this action within the

applicable statute of limitations. See Cal. Gov’t Code § 945.6(a)(1) (action must

be commenced no more than six months after the notice of rejection of the

government tort claim is mailed); Fink v. Shedler, 192 F.3d 911, 916 (9th Cir.

1999) (three-pronged test for equitable tolling in California).

      AFFIRMED.




                                          3                                     15-15616